995 A.2d 985 (2010)
414 Md. 500
James J. DASHER
v.
STATE of Maryland.
No. 150 September Term, 2009.
Court of Appeals of Maryland.
June 7, 2010.
William A. Mitchell, Jr. and William C. Brennan, Jr. (Brennan Sullivan & McKenna, LLP, Greenbelt, MD), on brief for Petitioner.
Brenda Gruss, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief for Respondent.
ARGUED BEFORE BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 7th day of June, 2010,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.